Citation Nr: 1721227	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  06-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an extraschedular rating in excess of 20 percent for residuals of a left wrist fracture (left wrist disability).   

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.

3. Entitlement to service connection for bilateral carpal tunnel syndrome, including as secondary to, or aggravated by, the service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to an increased rating for the left wrist disability.

In September 2009, the Board remanded the Veteran's claim for an increased rating for the left wrist disability.

In August 2011, the Board denied the claim for an increased rating for the left wrist disability on a schedular basis.  The Board also remanded the case for extraschedular consideration of both the rating for the left wrist disability and the derivative issue of entitlement to a TDIU. 

In February 2016, the Board again remanded the extraschedular issue for a new examination of the left wrist due to worsening symptoms and an opinion as to the collective functional impact of the Veteran's service-connected disabilities. 

In February 2011, the Veteran executed a new power-of-attorney in favor of Disabled American Veterans, which effectively revoked the prior representation by The American Legion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Further development is necessary prior to analyzing the merits of this claim.

Pursuant to the most recent remand, the Veteran was afforded a VA wrist examination in April 2016 to determine the nature and severity of his left wrist disability.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2016 VA examination does not differentiate between the symptoms caused by the Veterans service-connected left wrist disability and his non- service connected bilateral carpal tunnel syndrome.  Therefore, an addendum medical opinion must be obtained.

In August 2014, the RO denied service connection for bilateral carpal tunnel syndrome.  In October 2014, prior to the August 2014 rating decision becoming final, the Veteran submitted new and relevant evidence, including a wrist conditions DBQ and private treatment records.  The Board finds that this new medical evidence is a notice of disagreement to denial of service connection for bilateral carpal tunnel syndrome in the August 2014 rating decision.  To date, a statement of the case (SOC) has not been issued as it relates to these issues.  The Board is required to remand the claim for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

The Board notes further that because the evidence of record partially attributes the Veteran's occupational impairment to his bilateral carpal tunnel syndrome, the issue of entitlement to service connection for bilateral carpal tunnel syndrome could have an impact in the outcome of the claims for an extraschedular rating for a left wrist disability and an extraschedular TDIU and is therefore inextricably intertwined with those claims.  The appropriate remedy where a pending issue is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so. If he timely perfects an appeal in the matter, it should be returned to the Board.  

Please note that the outcome of this matter may impact the outcome of the claims currently on appeal.

2. Then, forward the Veteran's claims file to the VA examiner who provided the April 2016 VA wrist examination, or another suitably qualified clinician.

The purpose of the addendum is to clarify the symptoms associated with the Veteran's service-connected left wrist disability.  

In the requested addendum, the VA examiner should review the claims file again, and then:

Differentiate, to the extent possible, the symptoms of the service-connected left wrist osteoarthritis and non-service connected left carpal tunnel syndrome.  The VA examiner should state which symptoms are attributable to each diagnosis.  Please note the Veteran's assertion that the schedular criteria do not adequately contemplate his left wrist symptoms.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

3. Review the requested medical addendum regarding left wrist symptoms.  If the examiner notes left wrist symptoms that were not considered by the Director of C&P and/or describes left wrist symptoms that result in any occupational limitations not considered by the Director in her August 2016 memorandum, return the TDIU claim to the Director for an addendum. 

4. When the development requested has been completed, and compliance with the requested action has been ensured, again review the claims on appeal on the basis of any additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




